 THE F. & M. SCHAEFER BREWING CO.The F. &M. Schaefer Brewing Co.andTeamsters,Chauffeurs,Warehousemen and Helpers, Local773,InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of Ameri-ca,'PetitionerandInternational Union of UnitedBrewery, Flour,Cereal,Soft Drink & DistilleryWorkers of America,AFL-CIO,2PetitionerandInternational Union of Operating Engineers, Local835,AFL-CIO,3 Petitioner.Cases 4-RC-9601,4-RC-9614, and 4-RC-9677July 20, 1972DECISION AND DIRECTION OFELECTIONBY CHAIRMAN MILLER AND MEMBERS JENKINSAND PENELLOUpon petitions duly filed under Section 9(c) of theNationalLaborRelationsAct,asamended, aconsolidatedhearingwas held before HearingOfficer Sarah M. Parker. Following the hearing andpursuant to Section 102.67 of the National LaborRelations Board Rules and Regulations and State-ments of Procedure, Series 8, as amended, and bydirection of the Regional Director for Region 4, thisconsolidated matter was transferred to the NationalLabor Relations Board for decision. Thereafter,briefswere filed by the Teamsters, the OperatingEngineers, the Cement Workers, and the Employer.Pursuant to the provisions of Section 3(b) of theAct, the Board has delegated its authority in thisproceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.The Board has considered the entire record in thiscase, including the briefs of the parties, and herebymakes the following findings:1.The Employer is engaged in commerce withinthemeaning of the Act and it will effectuate thepoliciesof the Act to assert jurisdiction herein.2.All of the Petitioners and the Intervenor arelabor organizations claiming to represent certainemployees of the Employer.3.A question affecting commerce exists concern-ing the representation of certain employees of theEmployer within the meaning of Section 9(c)(1) andSection 2(6) and (7) of the Act.4.The appropriate unit. There is no history ofiHerein referred to as the Teamsters2Herein referred to as the Brewery Workers3Hereinreferredto as the Operating EngineersUnitedCement,Lime& GypsumWorkers InternationalUnion,AFL-CIO,herein referred to as the Cement Workers, was permitted tointervene in this consolidated proceeding on the basis of a sufficientshowing of interest.323collective bargaining for the employees sought to berepresented here.The Teamsters and the Brewery Workers seek torepresent a unit consisting of all production, mainte-nance, utility, brewing, packaging, quality control,warehousing, and shipping and receiving employees,excluding office clerical employees, supervisors, andguards, at the Employer's Lehigh Valley brewery.Cement Workers agrees that a unit of productionand maintenance employees is the only appropriateunit, but would include certain clerical employees asplant clericals.Operating Engineers, on the other hand, contendsthat a unit of all mechanical crafts maintenanceemployees, includingelectricians,plumbers, pipefit-ters,carpenters,machinists,utilityor operatingengineers, painters, refrigeration and air-condition-ingmechanics, instrument repairmen, and helpers,excluding,inter alia,all production employees and allclericals, would also be appropriate.The Employer contends that the only appropriateunit is the overall production and maintenance unit,excluding office clericals, as sought by the Teamstersand Brewery Workers.4The Employer, a New York corporation, isengaged in the production and sale of beer and maltbeverages at a number of locations in the UnitedStates, including the Lehigh Valley brewery, locatedinFogelsville,Pennsylvania.The Lehigh Valleybrewery is the newest of the Employer's breweriesand, in fact, is one of the newest such facilities in thecountry. The brewery began operation on February1,1972,5 and completion of the facility was sched-uled for May 15.Upon completion, the facility will have a capacityof 850,000 barrels a year, and will employ 190production and maintenance employees and 12clerical employees. At the close of the hearing, 120production and maintenance employees and 10clericals had been hired.It is undisputed that the plant will utilize a highlyautomated and integrated production system, involv-ing the most modern equipment and techniquesknown to the industry. According to the Employer'sgeneralmanager, the production process is highlydependent on maintenance services and it would bevery difficult to maintain production without thecontinued assistance of the maintenance employees.At the time of the hearing, there were 45 "mainte-nance men," the only maintenance job classification.4Alternatively, the Employercontends that in the event certain clericalsare found to be plant clericals,they should nonetheless be excluded becauseofa lack ofcommunityofinterest with the production and maintenanceemployees As yet anotherbasis for exclusion,the Employer urges that allclericals are confidential employees5All datesherein are 1972 unless otherwise indicated198 NLRB No. 49 324DECISIONSOF NATIONALLABOR RELATIONS BOARDOf these,30 are permanently assigned to locationsthroughout the production areas.Theyreport direct-ly to their assigned production area daily, where theywork together with production employees to correctmalfunctions or defects in equipment.When amalfunction occurs, the production employee initial-ly undertakes the repairs within his capabilities. Ifthe repair cannot be accomplished by the productionemployee alone,he calls on a maintenance employeeassigned to that production area for assistance. Afterthe production employee informs the maintenanceemployee of the nature of the malfunction,the twowork together to make the correction.If furtherdifficulty is encountered,a maintenance foremanmay be called,inwhich case the production andmaintenance employees work under his supervision.Maintenance employees assigned to specific prod-uction areas spend approximately 90 percent of theirtime in production areas, returning to the mainte-nance area only to use a lathe,hydraulic press, drillpress, or other equipment located in the machineshop.While in the production area, maintenanceemployees are under the supervision of productionforemen, who direct their work and who possess theauthority to discipline and grant time off to mainte-nance employees.Except in the case of a majorrepair,there are no maintenance foremen present inthe production area and maintenance employeesmay go through the entire workday with no contactwith a maintenance foreman.The remaining 15 maintenance employees areassigned t9 the powerplant section. Three suchemployees are assigned to the powerplant duringeach of four shifts, with the remaining threeemployees serving as reserves. On each shift, twoemployees remain in the powerplant, while the thirdroams throughout the production areas to check onthe quality of the utilities being provided.Each week,three powerplant maintenance employees are as-signed to production areas, while three maintenanceemployees are rotated out of the production areasand into the powerplant.Consequently,every main-tenance employee spends more that 50 percent of histime in the production areas. No maintenanceemployee is permanently assigned to a maintenancearea.While the primary function of the maintenanceemployee is to assist the production employee inmaking repairs, the record contains at least 80examples of duties which are performed interchange-ably byboth production and maintenance employeeson a regular daily basis throughout the plant. Inaddition,maintenance employees may be called onto perform the work of production employees in thelatter's absence, either because of illness or becausethe production employee is on a break. However, nopermanent interchange of production and mainte-nance employees is anticipated.While the maintenance employees are required topossess some mechanical skills, their work requireslittlebeyond basic mechanical ability and a knowl-edge and understanding of the specific equipmentused at the Lehigh Valley plant.6 Major repair workisnot performed by maintenance employees but iscontracted out when it is considered beyond thecompetence of the maintenance employees. None ofthemaintenance employees are journeymen crafts-men, nor have any maintenance employees complet-ed an apprenticeship program. Moreover, no provi-sion has been made for progression to a higher gradefor employees completing such a program.Applicants for both production and maintenancejobs are required to have some maintenance ormechanical background. Both are given the samemechanical aptitude test and are required to have ahigh score.? Both classifications undergo essentiallythe same training, which is designed to acquaint bothproduction and maintenance employees with theoperation and repair of the Employer's equipment.All training is conducted by production foremen.In all significant respects, production and mainte-nance employees enjoy the same benefits andworking conditions. All production and maintenanceemployees are hourly paid. All maintenance employ-ees, regardless of skills or background, receive $4.25per hour; brewers receive $4 per hour; and packag-ing employees receive either $3.50 or $3.25 per hour.They all work the same hours,8 are maintained onthe same payroll, receive the same shift differential,and receive the same health insurance, life insurance,holidays, and vacations. Maintenance employees useone of the two timeclocks used by productionemployees and share the same lockerroom, diningfacilities,parking lot, and plant entrances. Inaddition, all production and maintenance employeesare subject to the same probationary period and aremaintained on a common seniority list. Vacations aredetermined on the basis of seniority without regardto an employee's production or maintenance classifi-cation.Thus, with the exception of the slightly higher rateof pay received by maintenance employees, and the6 Indeed,some of the work of the maintenance employees involvesHowever,even if they have a background in a particular area, they do notcleaning and custodial-type workwork exclusively in that arearMaintenance employees are given special"Skill Inventory" tests,in8When the plant is fully operational,production and maintenanceaddition to the mechanical aptitude test,if they indicate any experience in aemployees will work three shifts 8 a.m to 4 p in , 4 p.m to 12 midnight;particular maintenance speciality such as the electrical field or powerplantand 12 midnight to 8 a in THE F. & M. SCHAEFER BREWING CO.325fact that production and maintenance employeeswear a different color uniform, the record reflects nodiscernibledifferencebetween the benefits andworking conditions enjoyed by production andmaintenance employees.On the basis of the facts recited above, and theentire record in this case, we can find no basis uponwhich to conclude that the unit sought by theOperating Engineers constitutes a unit appropriatefor purposes of collective bargaining.Itisabundantly clear that the maintenanceemployees do not constitute a distinct and homoge-neous group of skilled journeymen craftsmen per-forming the functions of their craft on a nonrepeti-tivebasis.Nor do they constitute a functionallydistinct department of employees. The work per-formed by the maintenance employees requiresmerely the routine and repetitive performance of avariety of lesser maintenance skills requiring onlyminimal training and a knowledge of the particularequipment used in the Employer's plant. Much of thework of the maintenance employees is also per-formed, albeit to lesser degree, by productionemployees and any work requiring a high degree ofskill and proficiency is contracted out.We also regard as significant the fact that two-thirds of the maintenance employees are assigneddirectly to production areas where they work in closecontact with production employees and are under thesupervision of production foremen. Those mainte-nance employees not assigned to production areasare rotated into the production areas, so that allmaintenance employees spend between 50 and 90percent of their time in production areas.While maintenance employees are required to havesome maintenance background and to obtain a highscore on the mechanical aptitude test, productionemployees must also meet the same basic standards.And both production and maintenance employeesreceive substantially similar training, conducted byproduction foremen.Moreover, the highly integrated nature of theEmployer's production process and the absence ofany significant difference in terms and conditions ofemployment indicates that production and mainte-nance employees share a broad community ofinterest which outweighs any nominal community of9The breweryreferredto is the Anheuser-Bushbrewery inHouston,Texas, in whicha craft unit of maintenance electricianswas found to beappropriate SeeAnheuser-Bush, Inc,170 NLRB 46However, that case isclearly distinguishable on its factsisSee, e g,Anheuser-Bush,Inc,Case 5-RC-7988 (not reported inNLRB volumes), andPabst Brewing Company,Case l0-RC-8551 (notreported in NLRB volumes)11The OperatingEngineers stated at the hearingthat it didnot seek torepresentany employees except those describedin its petitionand that it didnot want toparticipatein an electionin any otherunitTherefore, theinterestwhichmay be enjoyed by maintenanceemployees.We also do not regard as controlling the OperatingEngineers contention that maintenance employeestraditionally have enjoyed separate craft representa-tion in the brewing industry. According to thetestimony of Charles Klare, national field organizerfor the National Conference of Brewery and SoftDrink Workers, which is the beverage division of theTeamsters, during the past 15 to 20 years only onebrewery9 has been organized with a separate mainte-nance unit, while during that same period numerousunitsof production and maintenance employeeswere found to be approprfate.10 Also, according tothe Employer, the shift away from craft units in thebrewing industry is due, in part, to the highlyautomated character of modern breweries which hasincreased the degree of integration in the brewery'soperation and has made production increasinglydependent upon the services of the maintenanceemployees.In view of the foregoing, we find that a unit limitedtomaintenance employees is not appropriate for thepurposes of collective bargaining within the meaningof Section 9(b) of the Act, and we shall dismiss theOperating Engineers petition."Clerical EmployeesWhile the Employer, the Teamsters, and theBrewery Workers would exclude all clerical employ-ees from the unit, regardless of whether they arefound to be office clericals or plant clericals, theCement Workers contends that 5 of the Employer's10 clericals12 should be included as plant clericalsbecause,inter alia,"the benefits which they share incommon with other salaried employees is notsufficient to destroy the community of interest whichthey possess with other productionand maintenanceemployees."For the reasons set forth below, we find that thefive disputed clerical employees are office clericals,and we shall, therefore, exclude them from the unit.'3All clericals are recruited and hired under the samecriteria and given the same tests. At the time ofemployment, the Employer did not know where theindividualswould be assigned. Furthermore, allclericals perform the same basic general secretarialOperating Engineers will not appear on the ballot in the election hereindirected72 In dispute are (a) thebreweryproduction clerk, (b) two packagingclerks,(c) theengineering and maintenance clerk,and (d)the qualitycontrolclerk Thoseclericals not in dispute include (a) two personnel clerks,(b) two accounting clerks, and (c) the general manager's clerk13 In view of our finding that the disputed employees shall be excludedas office clericals, we find it unnecessary to reach the Employer's alternatecontention that all clericals should be excluded as confidential employees. 326DECISIONS OF NATIONAL LABOR RELATIONS BOARDduties for the managers to which they are assigned,and they have been and will be interchanged as theneed arises; however, no interchange of clericals andproduction and maintenance employees is anticipat-ed.While production and maintenance employees aresubject to an 8-week probationary period, no suchprobationary period exists for clericals. The perform-ance and salary of each clerical is reviewed individu-ally after the first 6 months and annually thereafter.Salary increases for clericals are granted individually,based on merit. Production and maintenance em-ployees are reviewed as a group; wage increases areuniform and are granted to all production andmaintenance employees at the same time.All clericalswork from 8:30 a.m. to 5 p.m.Production and maintenance employees work one ofthree shifts at the times indicatedsupra.All clericals are salaried and are maintained on theadministrative office payroll. Production and mainte-nance employees are carried on a separate payroll,are hourly paid, and punch a timeclock. Clericals,likeproduction and maintenance employees, arepaid overtime in accordance with the Fair LaborStandards Act.Production and maintenance employees are re-stricted to two 10-minute coffeebreaks and havestaggered lunch periods beginning at 11:30 a.m.Clericals are not restricted as to length or number ofcoffeebreaks, and they eat lunch in a separate diningroom from noon to 12:30 p.m.All clericals receive Blue Cross and Blue Shield andmajormedical health benefits; production andmaintenance employees do not receive the majormedical benefits. All clericals receive life insuranceequal to 1-1 /2 times their salary; production andmaintenance employees receive $2,500 in life insur-ance. All clericals receive 2 weeks' vacation; prod-uction and maintenance employees get 1 week'svacation for the first 3 years and 2 weeks' per yearthereafter. All clericals are paid for certain absences;production and maintenance employees get paidonly for hours worked. All clericals receive tuitionrefund benefits and may participate in the Employ-er's "thrift plan"; tuition and "thrift plan" benefitsare not available to production and maintenanceemployees.All clericals, except the brewery clerk, work in thesame office area which is physically separate anddistinct from the production and maintenance areas.The brewery clerk works in an office on the firstfloor of the brewhouse, but has little or no contactwith production and maintenance employees in thebrewhouse.Allclericals share centrally locatedbusiness machines, office supply distribution center,and mail distribution depot.None of the clericals is required to go intoproduction or maintenance areas to perform his orherduties.All clericalswork under the directsupervision of the department manager to whomthey are assigned; none is under the supervision of aproduction or maintenance foreman. All clericalsattend the same staff meetings; none attends theseparate meetings held for production and mainte-nance employees.Clerical employees may be included in a unit ofproduction and maintenance employees where theyenjoy interests and working conditions similar tothose of production and maintenance employees.However, in the present case we find no rationalbasisupon which to include the five disputedclericals in a unit of production and maintenanceemployees. The facts recited above, including thedifference in duties, skills, physical location, compen-sation,benefits,supervision,hours,method ofreview, and evaluation, and virtually every otherterm and condition of employment, make it obviousthat these employees are office clerical employeeswho do not share any community of interest withproduction and maintenance employees.We shalltherefore exclude them from the unit.Accordingly, we find, on the basis of the entirerecord in this case, that the following employeesconstitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section9(b) of the Act:All production, maintenance, utility, brewing,packaging,quality control,warehousing, andshipping and receiving employees at the Employ-er'sLehigh Valley brewery, excluding all officeclericalemployees, guards, and supervisors asdefined in the Act.[DirectionofElectionandExcelsiorfootnoteomitted from publication.]